Exhibit RATIO OF EARNINGS TO FIXED CHARGES The following table shows the ratio of earnings to fixed charges of the Company for the periods indicated.For purposes of computing the ratio of earnings to fixed charges, earnings represents income (loss) from continuing operations before income taxes and fixed charges. Year ended December 31, 2005 Year ended December 30, 2006 Year ended December 29, 2007 Year ended January 3, 2009 Year ended January 2, 2010 Pro Forma Year ended January 2, 2010 Earnings: Income (loss) from continuing operations before taxes $ (105,753 ) $ (32,286 ) $ 33,885 $ (315,588 ) $ (55,590 ) $ (74,130 ) Interest expense, including amortization of debt issuance costs 73,821 60,980 91,467 107,321 106,063 124,603 Interest portion of rental expense (1) 13,100 12,033 14,467 13,400 11,133 11,133 Total Earnings: (18,832 ) 40,727 139,819 (194,867 ) 61,606 61,606 Fixed Charges: Interest expense, including amortization of debt issuance costs 73,821 60,980 91,467 107,321 106,063 124,603 Interest portion of rental expense (1) 13,100 12,033 14,467 13,400 11,133 11,133 Total Fixed Charges: $ 86,921 $ 73,013 $ 105,934 $ 120,721 $ 117,196 $ 135,736 Ratio of Earnings to Fixed Charges — (2) 0.6 x(2) 1.3 x(2) — (2) 0. 5 x(2) 0. 5 x(3) (1) Calculated as one third of rent expense, which is a reasonable approximation of the interest factor. (2) For the years ended December31, 2005, December30, 2006, January3, 2009 and January2, 2010, earnings were inadequate to cover fixed charges by approximately $105.8 million, $32.3 million, $315.6 million and $55.6 million, respectively. (3) The pro forma ratio of earnings to fixed charges gives effect to the net incremental interest expense related to the repayment of outstanding borrowings under our credit facilities with the net proceeds from the offering of the notes.Pro forma, for the year ended January 2, 2010, earnings were inadequate to cover fixed charges by approximately $74.1 million.
